ACCEPTED
                                                                                                    06-15-00129-CR
                                                                                         SIXTH COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                                                              9/18/2015 11:45:19 AM
                                                                                                   DEBBIE AUTREY
                                                                                                             CLERK

                                No. 06-15-00129-CR

                                            §                             FILED IN
                                                                   6th COURT OF APPEALS
       James Cunningham,                    §                   IN THE
                                                                     TEXARKANA, TEXAS
               Appellant,                   §                       APPEALS11:45:19
                                                           COURT OF9/18/2015  ,     AM
                                            §                           DEBBIE AUTREY
                  v.                        §                  FOR THE      Clerk
                                            §
          State of Texas,                   §          SIXTH JUDICIAL DISTRICT,
               Appellee.                    §             TEXARKANA, TEXAS


                MOTION TO EXTEND TIME TO FILE BRIEF

       Appellant, James Barcard Cunningham, seeks an extension of time to file his brief

in this appeal and in support would show the Court:

       Appellant timely perfected appeal from the June 18, 2015, judgment of the trial

court. The record was complete on August 20, 2015, making appellant’s brief due

September 21, 2015.

       Appellant seeks an extension of 30 days to file his brief, making the brief due

October 21, 2015. Appellant needs additional time to file his brief because counsel for

Appellant is counsel prosecuting or defending the following matters with deadlines

during the time for preparing Appellant’s brief:

       Rodriguez v. Karstens, No. 10-14-00143-CV
             Supplemental brief filed.                              September 3, 2015

       McKenna v. Caldwell, Walker Co. No. 25035
            Motion for summary judgment response filed              September 8, 2015

       State v. Yevette King, Brazos Co. No. 11-03332-CRF-361
               Prepare for felony jury trial set for          September 14, 2014


       Appellant has requested no previous extensions.
                                           Prayer

       For the reasons set out herein, appellant prays the Court grant an extension to file

his brief until October 21, 2015.


                                                      Respectfully submitted,

                                                      _/s/__Clint Sare_____
                                                      Clint F. Sare
                                                      Tex. Bar No. 00788354
                                                      P.O. Box 1694
                                                      Bryan, Texas 77806
                                                      (979) 822-1505

                                                      Attorney for appellant
                                                      James Cunningham




                                    Certificate of Service

      I certify a copy of appellant’s Motion to Extend Time to File Brief was served on
Doug Howell, 300 E. 26th Street Ste. 310, Bryan, 77803 by on September 18, 2015.

                                                      __/s/__Clint Sare_________
                                                      Clint F. Sare